726 S.E.2d 179 (2012)
Duncan C. DAY and Ashley-Brook Day, as Co-Administrators of the Estate of Duncan C. Day, Jr., deceased
v.
Thomas Alan BRANT, M.D., Edward William Hales, P.A., Mid-Atlantic Emergency Medical Associates, P.A., and Mooresville Hospital Management Associates, Inc. d/b/a Lake Norman Regional Medical Center.
No. 69P12.
Supreme Court of North Carolina.
June 13, 2012.
David A. Manzi, Charlotte, for Day, Duncan C., et al.
John L. Korzen, for Day, Duncan C., et al.
Robert N. Young, Greensboro, for Brant, Thomas Alan, et al.

ORDER
Upon consideration of the petition filed on the 21st of February 2012 by Defendants (Brant, Hales, and Mid-Atlantic Emergency Medical Associates, P.A.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."